Concurring Opinion by
Mr. Justice Roberts:
I believe the certification in this case was entirely proper; on this point I differ with the majority. The majority relies on the language “appealable directly” in the Act of June 24, 1895, P. L. 212, §9, 17 P.S. §196, to preclude certification in a case where this Court would review on the basis of Supreme Court Rule 68%.* However, this language should in no way restrict the Superior Court from ever certifying a case to this Court which “is erroneously taken to the superior court,” so long as the newt point of adjudication in such cases is, in fact, the Supreme Court. The manner in which this Court handles such cases, whether as an appeal of right or a 68%, should in no way limit the authority of the Superior Court to certify under the statute. But since the majority treats this appeal in the same fashion as though properly certified to us by the Superior Court, albeit the majority does so by the fictional route of choosing to view it as a petition under Rule 68%, I couch this opinion in the form of a concurrence, rather than a dissent.
Mr. Chief Justice Bell, Mr. Justice Jones and Mr. Justice Cohen join in this concurring opinion.

 In effect, the ma jority has employed a 1964 rule of court to interpret the language used by the Legislature in an act which was passed 69 years earlier.